Citation Nr: 9912351	
Decision Date: 05/05/99    Archive Date: 05/12/99

DOCKET NO.  98-20 740	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to recognition of the veteran's stepson, [redacted], as 
a "child" on the basis of permanent incapacity for self 
support prior to attaining the age 18.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

A. Hinton, Associate Counsel






INTRODUCTION

The veteran served on active duty from March 1973 to March 
1975.  His stepson, [redacted], who is  the subject of this appeal, 
was born on December [redacted] 1969, and attained the age of 18 on 
December [redacted] 1987.  The veteran married [redacted]'s mother in 
1983.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a August 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Chicago, Illinois (RO), which denied the benefit sought on 
appeal.   


REMAND

The veteran contends that his stepson [redacted] is entitled 
to recognition as a "child" because he was permanently 
incapable of self-support by reason of mental or physical 
defect at the date he attained the age of 18 years.  The 
veteran contends that at the time of his stepson's 18th 
birthday, December [redacted] 1987, [redacted] was disabled 
and unable to work.  
 
The question for consideration is whether the veteran's 
stepson may be recognized as a "child" on the basis of 
permanent incapacity for self-support at the date he turned 
eighteen.  38 U.S.C.A. § 101(4) (West 1991); 38 C.F.R. § 
3.57(a)(1)(ii) (1998).  The phrase "permanent incapacity for 
self-support" contemplates disabilities which are totally 
incapacitating to the extent that the person would be 
permanently incapable of self-support through his or her own 
efforts by reason of physical or mental defects.  The United 
States Court of Appeals for Veterans Claims (Court) 
interprets the foregoing as requiring that the adjudicatory 
body focus "on the claimant's condition at the time of his 
18th birthday; it is that condition which determines whether 
the claimant is entitled to the status of 'child.'"  Dobson 
v. Brown, 4 Vet. App. 443, 445 (1993).  If he is shown 
capable of self-support at age eighteen, the Board need go no 
further. Id.

A child must be shown to be permanently incapable of self-
support by reason of mental or physical defect at the date of 
attaining the age of 18 years.  In determining whether the 
child is permanently incapable of self-support through his 
own efforts by reason of physical or mental defects, the fact 
that a claimant is earning his or her own support is prima 
facie evidence that he or she is not incapable of self-
support.  However, employment which was only casual, 
intermittent, tryout, unsuccessful, or terminated after a 
short period by reason of disability, should not be 
considered as rebutting permanent incapability of self-
support otherwise established.  Further, it should be borne 
in mind that employment of a child prior or subsequent to the 
delimiting age may or may not be a normal situation, 
depending on the educational progress of the child, the 
economic situation of the family, indulgent attitude of 
parents, and the like.  The capacity of a child for self-
support is not determinable upon employment afforded solely 
upon sympathetic or charitable considerations and which 
involved no actual or substantial rendition of services.  38 
C.F.R. § 3.356 (1998).

The record includes a June 1986 private hospital discharge 
summary report, which indicates that the veteran's stepson 
was readmitted to the West Valley Medical Center shortly 
after a previous discharge from that facility.  The report 
indicated that the veteran's stepson returned in a seriously 
decompensated state, was highly agitated, manifesting loose 
associations, perceptual distortions, and aggressive 
behavior.  The June 1986 report also indicated that examiners 
were considering placement and commitment or transfer to 
another facility, instead of a return to home.  This was 
considered not to be feasible due to procedural reasons; and 
as the veteran's stepson had been stabilized on Haldol, he 
was discharged to his parents.  The final diagnoses were 
acute psychotic episode with both schizophreniform and 
bipolar features; and organic personality disorder secondary 
to old, fixed brain dysfunction/damage.  The June 1986 
hospital report indicates that there are previous records, 
which are not in the claims file, and which may be pertinent 
to the veteran's claim. 

In a March 1998 medical statement, SoHee Lee, M.D., stated 
that the veteran's stepson had been under psychiatric care 
since age fifteen, when his stepson was hospitalized in 
Idaho.  The statement indicates that the veteran was removed 
from school when he was fifteen, and that he presently worked 
in the Fulton County Rehab Center.  In connection with the 
veteran's claim, the Board notes that the record 
unfortunately does not contain the above noted  reports of 
treatment at age fifteen.  The Board also believes that 
information regarding the circumstances of [redacted]'s removal 
from school at age fifteen, to include his school records, 
would significantly aid in the adjudication of this claim.  

In his notice of disagreement, received in September 1998, 
the veteran stated that [redacted] was receiving Social Security 
Administration (SSA) benefits; and that [redacted]'s employment was 
in a special setting due to his disability, without which he 
would have no work.  In his VA Form 9, received in December 
1998, the veteran maintained that he has had to provide 
support for [redacted] on a continuous basis since before [redacted]'s 
eighteenth birthday, and that any employment his stepson has 
performed was temporary, sheltered and provided with 
concessions for his conditions of mental retardation and 
mental illness.  The record does not, however, contain any 
SSA records pertaining to this claim concerning the medical 
and mental status of [redacted] when he turned 18 years of age.  
Any pertinent SSA records would significantly aid in 
evaluating the principal factors used in determining whether 
[redacted] was permanently incapable of self-support through his 
own efforts by reason of physical or mental defects.

Finally, the Board believes that a psychiatric examination of 
the veteran's stepson would be beneficial, including an 
opinion as to whether [redacted] was permanently incapable of self-
support through his own efforts by reason of physical or 
mental defects at the age of eighteen.  This in turn would 
significantly aid the Board in adjudicating whether the 
veteran's stepson may be recognized as a "child" of the 
veteran on the basis of permanent incapacity for self-support 
at the date of attaining the age of eighteen years.  

Therefore, the case is REMANDED for the following:

1.  The RO should contact the veteran and 
request that he identify specific names, 
addresses and approximate dates of 
pertinent psychiatric treatment, for all 
health care providers who may possess 
additional records pertinent to the claim 
regarding his stepson.  Then with any 
necessary authorization, the RO should 
attempt to obtain copies of all treatment 
records identified which have not been 
previously secured.  The RO should also 
arrange to obtain all school records for 
the period in which [redacted] attended school; 
and all work records for any periods of 
employment up through the age of 18.  
This should include requesting any 
information regarding the nature and 
extent of the work performed; including 
whether [redacted]'s employment was based on 
other than normal occupational 
considerations to include whether he did 
or did not provide any actual or 
substantial rendition of services during 
his employment.  Any evidence received in 
response to this request should be 
associated with the claims folder.  

2.  The RO should ascertain from the 
Social Security Administration (SSA) 
whether [redacted], or his parents, on his 
behalf, was ever awarded or denied Social 
Security disabled child benefits based on 
the applicant being a disabled child.  If 
a claim for such benefits was filed, SSA 
should be asked to provide a copy of any 
decision reached and the evidence, 
including all medical records, used in 
deciding the claim.  In this regard, the 
RO should request that the veteran 
provide any information that would assist 
in obtaining this information from SSA.

3.  The RO should arrange for psychiatric 
examination of [redacted].  The examiner should 
indicate what psychiatric impairment is 
present, and, to the extent possible, 
indicate the date of onset of such 
impairment.  If it is determined that the 
psychiatric impairment existed prior to 
[redacted]'s eighteenth birthday, the examiner 
should provide an opinion as to the 
degree of severity of the impairment at 
that time, and the extent to which the 
impairment would have impacted on [redacted]'s 
ability to support himself through work.  
The claims folder, including all evidence 
obtained pursuant to this REMAND, must be 
made available and reviewed by the 
examiner prior to the examination of 
[redacted].

4.  When the requested development has 
been completed, the RO should review the 
claims folder and ensure that all the 
foregoing development has been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action must be taken.

5.  After undertaking any development 
deemed appropriate in addition to that 
requested above, the RO should review the 
expanded record and adjudicate the issue 
of whether the veteran's stepson, [redacted], 
is entitled recognition as a "helpless 
child" under the provisions of 38 C.F.R. 
§ 3.356.  If the benefit sought on appeal 
remains denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case that 
includes all applicable laws and 
regulations not already provided, and be 
given the opportunity to respond thereto.

The purpose of this REMAND is to obtain additional 
information, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence he 

desires to have considered in connection with his current 
appeal.  No action is required of the veteran until he is 
notified.


		
	DEREK R. BROWN 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).

